Exhibition 10.18

SPECTRA ENERGY CORP

2007 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

(Optionee: _______________________

Grant Date: ___________________)

THIS AGREEMENT is made as of the Grant Date specified above (the “Grant Date”),
between Spectra Energy Corp, a Delaware corporation (the “Corporation”), and the
Optionee specified above (the “Optionee”). Except as defined herein, capitalized
terms shall have the same meaning ascribed to them in the Spectra Energy Corp
2007 Long-Term Incentive Plan as it may, from time to time, be amended (the
“Plan”). The Plan is hereby incorporated herein in its entirety by reference.

1. Grant and Designation of Option. Pursuant to the provisions of the Plan, the
Corporation hereby grants to the Optionee, subject to the terms and conditions
of the Plan and this Agreement, the right and option to purchase from the
Corporation the aggregate number of Shares of Common Stock and at the per share
price set forth in Section 17 (the “Option Price”), subject to any adjustment as
provided in this Agreement or the Plan (collectively, the “Option”). The Option
is not an incentive stock option within the meaning of Code Section 422A or any
Canadian law equivalent. This Agreement shall constitute an “Award Agreement”
under the Plan. The basis for the Grant is to provide an incentive for the
Employee to remain with the Corporation and to improve Employee retention.
Grants are not intended for Employees who have given notice of resignation or
who have been given notice of termination by the Corporation, and will not
accrue to Employees once such notices are given. For clarity, Grants do not
accrue for Employees who have received notice, given notice or have been
determined to be entitled to a notice period by a



--------------------------------------------------------------------------------

court, and no damages suffered by an Employee due to lack of sufficient notice
will include compensation for loss of vesting rights or accrual of any Options.

2. Term of Option and Vesting. Subject to earlier forfeiture, termination,
acceleration or cancellation of the Option as provided in the Plan or this
Agreement, the term of the Option shall be for a period of ten (10) years from
the Grant Date. Subject to the provisions of the Plan and this Agreement, the
Option shall vest, i.e., become exercisable, at such times and as to such number
of shares as determined on the basis of the schedule set forth in Section 17.

3. Method of Exercise. To the extent that the right to purchase Shares has
become vested, the Option, or any part thereof, may be exercised by giving
signed, written notice of exercise to the Corporation (the “Exercise Notice”)
specifying the number of Shares to be purchased, subject to Section 10. The date
of exercise shall be the date the properly completed Exercise Notice is
delivered to the Corporation. The Exercise Notice shall be accompanied by
payment of the aggregate Option Price for the Shares to be purchased, in the
following manner:

 

  (a) in U.S. dollars by personal check, bank draft or money order payable to
the order of the Corporation, or by wire transfer or direct account debit; or

 

  (b)

by delivery of shares of Common Stock or other securities of the Corporation
with a Fair Market Value on the date of exercise at least equal to the Option
Price for the Shares being purchased, provided, that in the event any such share
so delivered was acquired by Optionee pursuant to the Plan, or pursuant to a
similar plan of the Corporation or Subsidiary, such share, throughout the six
(6) month period immediately preceding such delivery, must (i) be owned by
Optionee, (ii) not have been used or acquired in any “stock for stock” swap
transaction, and (iii) not be subject to any restriction upon transferability or
other incident of ownership or

 

2



--------------------------------------------------------------------------------

 

forfeiture condition imposed by the respective plan; or

 

  (c) by combination of the methods described in paragraphs (a) and (b) above.

For purposes of paragraph (a) above, if, and in such manner, as the Optionee is
permitted by the Corporation’s Executive Compensation Department, and which is
not contrary to federal or state or provincial securities or other laws, rules
and regulations, the Optionee may provide for the payment of the aggregate
Option Price for the Shares to be purchased by delivering a properly executed
Exercise Notice together with irrevocable instructions to a broker to promptly
deliver to the Corporation the amount of such aggregate Option Price. The
Corporation, acting through its Executive Compensation Department, may comply
with applicable law or regulation by restricting the manner by which the
Optionee may pay the Option Price or permitting an alternate method therefore.

Subject to Section 4 and the other applicable provisions of this Agreement and
the Plan, in the event of the exercise of the Option, the Corporation shall
deliver to the Optionee or, if applicable, to a broker designated by the
Optionee, a certificate representing the Shares of Common Stock purchased as a
result of the exercise.

No partial exercise of the Option may be for fewer than twenty-five (25) Shares
or the full number of Shares as to which the Option is exercisable at the time
of such partial exercise, if less than twenty-five (25) Shares.

4. Tax Withholding. Shares of Common Stock shall not be issued upon the exercise
of the Option unless all federal, state, provincial and other governmental
withholding tax requirements arising from such exercise have been satisfied by
the Optionee or provision therefor has been made to the satisfaction of the
Corporation’s Executive Compensation Department in accordance with the Plan.

 

3



--------------------------------------------------------------------------------

5. Nonalienation. The Option granted hereunder is not assignable or transferable
by the Optionee otherwise than by will or the laws of descent and distribution,
and is exercisable, during the Optionee’s lifetime, only by the Optionee. Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Option, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon the levy of any attachment or similar process upon,
or other voluntary or involuntary attempted alienation of, the Option, or any
right or privilege conferred hereby, the Option and the right and privilege
conferred hereby shall immediately become null and void.

6. Rights as a Stockholder. The Optionee shall have no rights as a stockholder
with respect to any Shares of Common Stock subject to the Option prior to the
date of issuance to Optionee of a certificate or certificates for such Shares.

7. Effect of Termination of Employment. Except as otherwise provided in this
Section 7, the Option may not be exercised unless the Optionee is, at the time
of such exercise, in the employ of the Corporation or a Subsidiary and shall
have been continuously employed by the Corporation or a Subsidiary since the
Grant Date, and the Option shall be forfeited in the event of termination of
such employment. The Option shall be subject to the following provisions in the
case of the cessation of the Optionee’s employment during the term of the
Option:

 

  (a)

Retirement. If the Optionee shall cease to be employed by the Corporation and
all Subsidiaries at a time when the Optionee is eligible for an immediately
payable early or normal retirement benefit under the Spectra Energy Retirement
Cash Balance Plan or under another pension or retirement plan of the Corporation
or a Subsidiary that the Committee determines to be the functional equivalent of
the Spectra Energy Retirement Cash Balance Plan, the Optionee (or, if the
Optionee is dead, the

 

4



--------------------------------------------------------------------------------

 

Optionee’s duly appointed legal representative or such other person or persons
to whom the Optionee’s rights under the Option shall pass by the Optionee’s will
or the laws of descent and distribution) may, within the remaining term of the
Option, exercise the Option, in whole or in part, to the extent of the number of
Shares as to which the Option, at the time of exercise, would be exercisable if
such cessation of employment had not occurred; provided, that, this paragraph
2(a) shall not apply in the event the employment of the Optionee was terminated
for cause.

 

  (b) Disability or Death. If paragraph (a) above does not apply and the
Optionee shall cease to be employed by the Corporation and all Subsidiaries by
reason of (i) disability within the meaning of Code Section 22(e)(3), as
applicable, or (ii) death, the Optionee (or, if the Optionee is dead, the
Optionee’s duly appointed legal representative or such other person or persons
to whom the Optionee’s rights under the Option shall pass by the Optionee’s will
or the laws of descent and distribution) shall be entitled immediately to
exercise the Option in whole or in part with respect to all of the Shares as to
which such Option remains outstanding and unexercised and unforfeited as of such
cessation of employment, notwithstanding the schedule set forth in Section 17,
within a period equal to the lesser of (i) thirty-six (36) months after such
cessation of employment or (ii) the remaining term of the Option, exercise the
Option, in whole or in part.

 

  (c)

Other Reasons. If the Optionee shall cease to be employed by the Corporation and
all Subsidiaries for any reason other than those set forth in paragraph (a) and
(b) above, the Optionee (or, if the Optionee is dead, the Optionee’s duly
appointed legal representative or such other person or persons to whom the
Optionee’s rights under

 

5



--------------------------------------------------------------------------------

 

the Option shall pass by the Optionee’s will or the laws of descent and
distribution) may, within a period equal to the lesser of (i) three (3) months
after such cessation of employment or (ii) the remaining term of the Option,
exercise the Option, in whole or in part, to the extent of the number of Shares
as to which the Option was exercisable at the date of such cessation of
employment.

Notwithstanding, paragraph (a), (b) or (c) above, in no event may the Option be
exercised more than ten (10) years from the Grant Date.

8. Adjustments.

 

  (a)

If the outstanding Shares of Common Stock shall be changed into or exchanged for
a different number or kind of shares of stock or other securities or property of
the Corporation or another corporation (whether by reason of merger,
consolidation, recapitalization, reclassification, split up, combination of
shares or otherwise), or if the number of such Shares of Common Stock shall be
increased by a stock dividend or stock split, there shall be substituted for or
added to each Share of Common Stock then subject to the Option the number and
kind of shares of stock or other securities or property into which each
outstanding share of Common Stock shall be so changed, or for which each such
Share shall be exchanged, or to which each such Share shall be entitled, as the
case may be. The Option shall also be amended, as to the Shares then subject
thereto, as to price and other terms as the Committee may deem necessary or
appropriate to reflect such events. If there shall be any other change in the
number or kind of outstanding Shares of Common Stock, or of any stock shall have
been changed, or for which it shall have been exchanged, and if the Committee
shall in its sole discretion determine that such change equitably requires

 

6



--------------------------------------------------------------------------------

 

an adjustment in the Option, such adjustment shall be made by the Committee and
shall be effective and binding upon the Optionee. In making any such
substitution or adjustment pursuant to this Section 8, fractional Shares may be
ignored.

 

  (b) The Committee shall have the power, in the event of any merger or
consolidation of the Corporation with or into any other corporation, or the
merger or consolidation of any other corporation with or into the Corporation,
to amend the Option to permit the exercise thereof in whole or in part at any
time, or from time to time, prior to the effective date of any such merger or
consolidation and to terminate the Option as of such effective date. In no event
may the Option be exercised more than ten (10) years from the Grant Date.

9. Effect of Change in Control. In addition to any other adjustments or
modification to the Option as the Committee deems appropriate under the Plan or
this Agreement to maintain and protect the rights and interests of the Optionee,
in the event of a Change of Control, the Optionee shall be entitled immediately
to exercise the Option in whole or in part with respect to all of the Shares as
to which such Option remains outstanding and unexercised and unforfeited,
notwithstanding the schedule set forth in Section 17.

10. Notices, Electronic Signature/Delivery. Except as otherwise provided in this
Agreement, any notice to be given to the Corporation under this Agreement shall
be addressed to the Executive Compensation Department—Stock Option (WO 1P16),
Spectra Energy Corp at P. O. Box 1642, Houston, TX 77251-1642, and any notice to
be given to the Optionee under this Agreement shall be addressed to the Optionee
at the address for the Optionee obtained from the records of the Corporation’s
Executive Compensation Department; provided, however, that either party may
substitute a different address by notice in writing to the other. Except as
otherwise

 

7



--------------------------------------------------------------------------------

provided in this Agreement, any such notice shall be deemed to have been duly
given if and when enclosed in a properly sealed envelope addressed as aforesaid
and deposited, postage prepaid, in a post office or branch post office regularly
maintained by the United States Postal Service or Canada Post, as appropriate.
In accordance with such procedures as the Corporation’s Executive Compensation
Department may prescribe, the Agreement may be executed or signed
electronically, and any Exercise Notice may be completed and executed or signed
electronically, and, together with any notice or other communication regarding
the administration of the Option, may be delivered by electronic transmission.

11. No Employment Rights. Nothing in the Plan or this Agreement shall confer
upon Optionee the right to continue in the employment or the service of the
Corporation or any Subsidiary, or affect the right of the Corporation or any
Subsidiary to terminate the employment or service of the Optionee at any time
for any, or no, reason.

12. Successors and Assigns. This Agreement shall bind and inure to the benefit
of, and be enforceable by, the Corporation, and its successors and assigns, and
the Optionee, and the Optionee’s successors and assigns expressly permitted by
Section 5.

13. Optionee Confidentiality Obligations. In accepting the Option, Optionee
acknowledges that Optionee is obligated under company policy, and under
federal/state law to protect and safeguard the confidentiality of trade secrets
and other proprietary and confidential information belonging to the Corporation
and the Subsidiaries that are acquired by Optionee during Optionee’s employment
with the Corporation and the Subsidiaries, and that such obligations continue
beyond the termination of such employment. Optionee agrees to notify any
subsequent employer of such obligations and that the Corporation and the
Subsidiaries, in order to enforce such

 

8



--------------------------------------------------------------------------------

obligations, may pursue legal recourse not only against Optionee, but against a
subsequent employer of Optionee.

14. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware applicable to transactions
that take place entirely within the State of Delaware and, where applicable, the
laws of the United States.

15. Determinations. Determinations by the Committee, or its delegatee, shall be
final and conclusive with respect to the interpretation of the Plan or this
Agreement.

16. Conflicts with Plan and Correction of Errors. In the event that any
provision of this Agreement conflicts in any way with a provision of the Plan,
such Plan provision shall be controlling and the applicable provision of this
Agreement shall be without force and effect to the extent necessary to cause
such Plan provision to be controlling. In the event that, due to administrative
error, this Agreement does not accurately reflect an option properly granted to
the Optionee pursuant to the Plan, the Corporation, acting through its Executive
Compensation Department, reserves the right to cancel any erroneous document
and, if appropriate, to replace the cancelled document with a corrected
document.

17. Definitions and Other Terms. The following capitalized terms shall have
those meanings set forth opposite them:

 

  (a) Optionee: [XXX]

 

  (b) Grant Date: [XXX]

 

  (c) Shares: [XXXXXX (XXXX)] Shares of the Corporation’s Common Stock.

 

  (d) Option Price: $[XX.XX] per Share.

 

9



--------------------------------------------------------------------------------

  (e) Vesting Schedule: Upon Optionee remaining continuously employed by the
Corporation and its Subsidiaries from the Grant Date through the vesting date,
the right to exercise the Option shall vest (i.e., become exercisable) as to a
portion of the aggregate number of Shares set forth above in accordance with the
following schedule:

 

Vesting Date

       

Shares Vesting

[Vesting Date 1]

      [XXXX] (33.3%)          

[Vesting Date 2]

      [XXXX] (33.3%)          

[Vesting Date 3]

      [XXXX] (33.4%)              Total    [XXXXX] (100%)        

18. Exercisability and Cancellation. Notwithstanding the foregoing, the Option
shall not be exercisable until the Optionee has signed a duplicate of this
Agreement and returned it to the Executive Compensation Department—Stock Option
(WO 1P16), Spectra Energy Corp, P.O. Box 1642, Houston, Texas 77251-1642, and
should Optionee fail to do so by [______ __, ____], the Option is subject to
cancellation by Spectra Energy Corp in its sole discretion. In accordance with
such procedures as the Executive Compensation Department may prescribe, the
Optionee may sign this Agreement electronically and return it by electronic
transmission.

 

10



--------------------------------------------------------------------------------

IN WITNESS OF its agreement to be bound by the provisions of this Agreement,
SPECTRA

ENERGY CORP has caused this Agreement to be signed on its behalf by its duly
authorized

officer this __ day of ______, ____ in duplicate.

 

ATTEST     SPECTRA ENERGY CORP By:          By:        Corporate Secretary      

Name

Title

IN WITNESS OF Optionee’s acceptance of the Option and Optionee’s agreement to be
bound by the provisions of this Agreement (including, but not limited to,
Section 13 hereof, entitled “Optionee Confidentiality Obligations”) and the
Plan, Optionee has signed this Agreement this ____ day of _________, ____.

 

    Optionee’s Signature

 

    Optionee’s Printed Name

 

11